G-eay, J.
I think I can quite concur with the chief judge’s opinion upon the question of special franchise, as upon the merits. A special franchise granted to a railroad corporation is a right accorded to it to maintain its road, where, without such authority, to do so would be unlawful. What public places, or highways, are within the legislative intent, when defining special franchises can be determined, only, by the language of the statute. While the river is a public highway, that such a highway was not in contemplation, when speaking of the operation of railroads, is sufficiently evident from the context; or, if not, it is left in such doubt as to demand more explicit legislation.
Haight, Webnee, Willabd Baetlett, Chase and Collin, JJ., concur with Cullen, Ch. J.; G-eay, J., concurs, in memorandum, with Cullen, Ch. J.
Orders reversed, etc.